Citation Nr: 0934539	
Decision Date: 09/15/09    Archive Date: 09/23/09

DOCKET NO.  08-23 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Whether new and material evidence sufficient to reopen a 
claim of entitlement to service connection for a respiratory 
disability has been submitted, and, if so, whether service 
connection is warranted.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty in the 
Army from May 1984 to February 1987, March 1989 to August 
1993, and in the Army National Guard with various periods of 
active duty, active duty for training (ACDUTRA) and inactive 
duty for training (INACDUTRA), to include September 11, 2001 
to September 23, 2001.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.  The Veteran had a hearing before the 
Board in January 2009 and the transcript is of record.

The RO, in its October 2007 rating decision, reopened the 
Veteran's claim and denied it on the merits.  Regardless of 
the RO's actions, the Board is required to consider whether 
new and material evidence has been received warranting the 
reopening of the previously denied claim.  See Barnette v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001); see also Wakeford v. Brown, 
8 Vet. App. 237 (1995) (VA failed to comply with its own 
regulations by ignoring issue of whether any new and material 
evidence had been submitted to reopen the veteran's 
previously and finally denied claims). Thus, the issue on 
appeal has been characterized as shown above.

The issue of entitlement to service connection for a 
respiratory disability is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  The VA will 
notify the Veteran if further action is required on his part.





FINDINGS OF FACT

1.  An unappealed January 2006 rating decision, in pertinent 
part, denied service connection for a respiratory condition 
finding no medical evidence of a current disability.  

2.  In regard to the Veteran's respiratory disability claim, 
evidence received since the January 2006 decision raises a 
reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The January 2006 rating decision that denied the claim 
for entitlement to service connection for a right ankle 
disability is final. 38 U.S.C.A. § 7105 (West 2002 & Supp. 
2008); 38 C.F.R. § 20.1100 (2008).

2.  Evidence received since the January 2006 rating decision 
in relation to the Veteran's claim for entitlement to service 
connection for a respiratory disability is new and material, 
and, therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 
7104 (West 2002 & Supp. 2008); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

The Veteran first initiated his claim for service connection 
for a respiratory disability in July 2005.  The Veteran 
alleges he has a respiratory disability due to inhalation of 
smoke and fumes when he was deployed to serve at "Ground 
Zero" in New York City, immediately after the September 11, 
2001 terrorist attacks to the World Trade Center.  The 
Veteran alleges he was there from September 11, 2001 until 
September 23, 2001 and, ever since that time, has suffered 
with a chronic cough.
  
In a January 2006 decision, the RO denied service connection 
for a right ankle disability based primarily on a December 
2005 VA examination indicating normal findings and concluding 
that "respiratory disease is less likely as not present."  
While VA outpatient treatment records noted a chronic cough 
and the possibility of reactive airway disease, the 2005 VA 
examiner could not objectively confirm a diagnosis.

Rating actions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of a RO decision to 
initiate an appeal by filing a notice of disagreement (NOD) 
with the decision, and the decision becomes final if an 
appeal is not perfected within the allowed time period.  
38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.201, 
and 20.302(a).  No correspondence was received from the 
appellant within the appeal period.  Therefore, the January 
2006 rating decision is final.

At the time of the January 2006 decision, the record included 
some service treatment records, but not from the 2001 period, 
a December 2005 VA examination, and VA outpatient treatment 
records from 2004 to 2005. 

Potentially relevant evidence received since the January 2006 
decision includes additional service treatment records, VA 
and private treatment record from 2005 to 2009 indicating at 
least possible diagnoses and chest abnormalities.  

Except as provided in Section 5108 of this title, when the RO 
disallows a claim, the claim may not thereafter be reopened 
and allowed and a claim based on the same factual basis may 
not be considered.  38 U.S.C.A. § 7105.   

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  38 C.F.R. § 3.156(a), 
which defines "new and material evidence," was revised, 
effective August 29, 2001.  The instant claim to reopen was 
filed after that date, and the revised definition applies.  
Under the revised definition, "new evidence" means evidence 
not previously submitted to agency decision makers, and 
"material evidence" means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
The new and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

Again the Veteran claims he has suffered with a chronic cough 
that has grown steadily worse ever since working at Ground 
Zero at the World Trade Center in September 2001.  The RO, in 
denying his claim, found no medical evidence of a current 
respiratory disability.  

Accordingly, for evidence to be new and material in this 
matter, it would have to tend to show that the Veteran has a 
current chronic condition.  Here, VA and private treatment 
records from 2005 to 2009 indicate complaints of chronic 
cough.  Some chest x-rays and pulmonary functioning tests 
(PFTs) have returned normal, and other tests have returned 
with at least some evidence of abnormalities.  In April 2007, 
for example, the VA physician indicated the Veteran's PFTs 
revealed persistent trachilitis that may likely be associated 
with his exposure to smoke and fumes in September 2001.  The 
physician, however, later retracted the comment in a May 2007 
addendum indicating the tests were actually within normal 
limits when taking into account the Veteran's height, weight 
and age.  Chest x-rays from June 2005 and April 2007 showed 
some minor irregularities, but ultimately the report found no 
acute cardiopulmonary pathology.  

In contrast, VA outpatient treatment records dated in March 
2006 and March 2007 indicate diagnoses of "asthma or 
restrictive lung deficit" and "restrictive lung defect" 
respectively.  It is unclear whether these diagnoses are 
supported by medical, objective tests or are based on the 
Veteran's subjective complaints and medical history.

Most recently, the Veteran submitted copies of a PFT 
conducted by a private physician in January 2009.  Those 
records reveal a diagnosis of "moderate restrictive 
ventilatory defect," with a possibility of "superimposed 
early obstructive pulmonary impairment."  No opinion with 
regard to nexus was rendered at that time.

The medical evidence, in short, indicates at least some 
objective, medical evidence of a diagnosed respiratory 
disability.  At least one doctor indicated the possibility of 
a nexus to the Veteran's September 2001 military service, 
although the doctor later recanted his findings of a 
respiratory condition.  In any case, the medical evidence as 
a whole raises a reasonable possibility of substantiating the 
Veteran's claim. 

In short, the additional evidence received is new and 
material and sufficient to reopen the Veteran's claim of 
entitlement to service connection for a respiratory 
disability. 

The Veterans Claims Assistance Act (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008).  Since the respiratory disability claim is being 
reopened, any deficiencies in notice were not prejudicial to 
the Veteran.


ORDER

As new and material evidence has been received to reopen the 
claim for service connection for a respiratory disability, 
the claim is reopened, and, to that extent only, the appeal 
is granted.


REMAND

As indicated above, the Veteran alleges he has a current 
respiratory disease due to inhalation of smoke and dust 
during his duties at Ground Zero in September 2001 after the 
terrorist attacks of the World Trade Center.  He alleges he 
did not receive any kind of mask or protective gear for at 
least 3 or 4 days.  He further testified during his hearing 
before the Board, he suffered with a chronic cough since, 
which has progressively worsened with time.

During the hearing, the Veteran also submitted private 
medical evidence dated in January 2009 indicating, among 
other things, a current diagnosis of a respiratory disease.  
This evidence was new, non-duplicative and submitted after 
the RO issued its last Statement of the Case (SOC) in July 
2008.  The Veteran did not waive local jurisdictional review.  
Indeed, the Veteran's representative specifically indicated 
the claim should be remanded for further development in light 
of the new evidence. 

If a SOC or supplemental SOC (SSOC) is prepared before the 
receipt of further evidence, a SSOC must be issued to the 
Veteran, as provided in 38 C.F.R. § 19.31, unless the 
additional evidence is duplicative or not relevant to the 
issue(s) on appeal.  38 C.F.R. § 19.37(a).  In this case, the 
newly obtained evidence was not duplicative of evidence 
already associated with the claims file, and it is relevant 
to the issue on appeal because it shows current objective 
findings.  Therefore, in accordance with 38 C.F.R. 
§ 19.37(a), the case is returned to the RO for consideration 
and the issuance of a SSOC.

The Board notes the Veteran's active duty in the Army ended 
in August 1993.  Thereafter, the Veteran served in the Army 
National Guard for some period time, but the exact dates of 
this service are not of record.  The RO should take this 
opportunity to obtain the Veteran's personnel records and 
make further attempts to verify his periods of active duty, 
active duty for training (ACDUTRA) and inactive duty for 
training (INACDUTRA).  Specifically, the RO should make 
further attempts to verify the Veteran served at Ground Zero 
on or around September 11, 2001.  

The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim, as defined by law.  With regards to 
service connection, the Board notes that the case of McLendon 
v. Nicholson, 20 Vet. App. 79 (2006), held that an 
examination is required when (1) there is evidence of a 
current disability, (2) evidence establishing an "in-service 
event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.

In this case, the Veteran's service treatment records confirm 
he was treated for a right ankle sprain in October 1974.  
Although no right knee injury is noted in the military, the 
Veteran's DD-214 confirms he received a parachute badge for 
his duties in the military.  The Veteran is also service-
connected for a left knee disability.

After service, the Veteran's VA and private treatment records 
are at odds with whether the Veteran currently has a 
respiratory disease.  Significantly, a VA physician in April 
2007 concluded the Veteran had persistent trachilitis most 
likely related to his September 2001 service at the World 
Trade Center, but later issued a May 2007 addendum indicating 
the Veteran's PFTs were within normal range when taking into 
account his height, weight and age.  Other VA outpatient 
treatment records, however, reference past diagnoses of 
asthma and restrictive lung defect although chest x-rays on 
file from 2005 and 2007 were within normal limits. 

Most recently, as indicated above, the Veteran submitted a 
private PFT from Dr. Stark dated in January 2009 indicating 
diagnoses of moderate restrictive ventilatory defect and the 
possibility of superimposed early obstructive pulmonary 
impairment.  To the extent there are additional private 
records from Dr. Stark, the RO should make efforts to obtain 
them to ensure the file is complete.  

The Veteran was afforded VA examinations in December 2005 and 
again in August 2007, but neither doctor found objective 
evidence of a current diagnosis and, therefore, neither 
doctor proffered an opinion with regard to nexus.  The Board 
also finds noteworthy, a subsequent September 2007 PFT 
conducted by the VA also returned within normal limits. 

The claims folder reveals at least some objective evidence of 
a current disability.  None of the evidence is dispositive, 
but raises a reasonable possibility that the Veteran's 
disability may be attributable to his military service.  
Under these circumstances, the Board cannot issue a decision 
without additional medical information.  The Veteran should 
be afforded a VA examination to determine whether he has a 
current respiratory condition and, if so, whether any such 
condition may be attributed to his September 2001 service at 
the World Trade Center terrorist attack site (i.e. Ground 
Zero).  

The RO should also take this opportunity to obtain recent VA 
outpatient treatment records from September 2007 to the 
present.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's medical records 
from the VAMC in Tomah, Wisconsin from 
September 2007 to the present. All efforts 
to obtain VA records should be fully 
documented, and the VA facility must 
provide a negative response if records are 
not available

2.  Ask the Veteran to identify and 
provide release forms authorizing VA to 
request his treatment records from any and 
all private doctors for treatment for a 
respiratory disability, to include Dr. 
Stark.  These medical records should then 
be requested, and the RO should specify 
that actual treatment records, as opposed 
to summaries, are needed.  All efforts to 
obtain these records, including follow-up 
requests, if appropriate, should be fully 
documented.

3.  Confirm the Veteran's Army National 
Guard service dates, to include periods of 
ACDUTRA and INACDUTRA and obtain his 
personnel records and any missing medical 
records from the Army National Guard or 
National Personnel Records Center (NPRC) 
or any other appropriate agency for his 
National Guard service to verify the 
Veteran served on active duty on or around 
September 11, 2001 at Ground Zero shortly 
after the terrorist attacks of the World 
Trade Center.  All efforts to obtain these 
records should be fully documented, and 
the Army National Guard or NPRC must 
provide a negative response if records are 
not available.

4.  After obtaining the above records, to 
the extent available, schedule the Veteran 
for an appropriate examination for the 
claimed conditions of a respiratory 
disability to determine the extent and 
likely etiology of any respiratory disease 
found.  The examiner is asked to complete 
any and all necessary tests to determine 
if a diagnosis is appropriate, 
specifically commenting on the diagnosis 
rendered by Dr. Stark in his January 2009 
report.  If a diagnosis is found, the 
examiner should specifically comment on 
whether any respiratory condition(s) found 
is related to inhalation of smoke or dust 
during his alleged service at Ground Zero 
in September 2001 following the terrorist 
attacks on the World Trade Center or any 
other in-service incident.  

Pertinent documents in the claims folder 
must be reviewed by the examiner and the 
examiner should provide a complete 
rationale for any opinion given without 
resorting to speculation resolving any 
conflicting medical opinions rendered.  

It would be helpful if the examiner 
would use the following language, as 
may be appropriate:  "more likely than 
not" (meaning likelihood greater than 
50%), "at least as likely as not" 
(meaning likelihood of at least 50%), 
or "less likely than not" or 
"unlikely" (meaning that there is a 
less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  

5.  Thereafter, readjudicate the Veteran's 
claim. If the claim remains denied, issue 
a supplemental statement of the case 
(SSOC) to the Veteran and his 
representative, and they should be given 
an opportunity to respond, before the case 
is returned to the Board.

The purposes of this remand are to complete the record, and 
to ensure due process. The Veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims is both critical and appreciated.  The Veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

The claim must be afforded expeditious treatment.



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


